In a proceeding pursuant to CPLR article 78 to compel the respondents to permit petitioners to inspect all of the written financial records, reports, expense vouchers and accounts of financial proceedings of the Nassau County Republican Committee for the years 1974, 1975 and 1976, the appeal is from a judgment of the Supreme Court, Nassau County, entered August 18, 1977, which dismissed the petition on the merits. Judgment affirmed, without costs or disbursements, on the opinion of Madam Justice Burstein at Special Term. Hopkins, J. P., Margett, Damiani and O’Connor, JJ., concur.